         Case 2:20-cr-00197-WBS Document 12 Filed 10/21/20 Page 1 of 1
                                                                                           FILED
                                                                                    October 21, 2020
                       UNITED STATES DISTRICT COURT FOR THE                        CLERK, US DISTRICT COURT
                                                                                     EASTERN DISTRICT OF
                                                                                          CALIFORNIA
                           EASTERN DISTRICT OF CALIFORNIA                                  DEPUTY CLERK



UNITED STATES OF AMERICA,                  )
                                           )                 Case No. 2:20-mj-00155-DB
              Plaintiff,                   )
v.                                         )
                                           )                 ORDER FOR RELEASE OF
JAYSON FERNANDEZ BUTAY,                    )                  PERSON IN CUSTODY
                                           )
              Defendant.                   )

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release, JAYSON FERNANDEZ BUTAY, Case No.

2:20-mj-00155-DB from custody subject to the conditions contained in the attached “Notice to

Defendant Being Released” and for the following reasons:

              Release on Personal Recognizance

        X     Bail Posted in the Sum of: $150,000.00.

                      Co-Signed Unsecured Appearance Bond

                X     Secured Appearance Bond

                X      (Other) Conditions as stated on the record.

                      (Other)

       This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

       Issued at Sacramento, CA on 10/21/2020           at   4:00 p.m.




                                                    By:
                                                          Jeremy D. Peterson
                                                          United States Magistrate Judge
